Citation Nr: 0601098	
Decision Date: 01/13/06    Archive Date: 01/19/06	

DOCKET NO.  04-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Cleveland, Ohio, that granted service connection for 
PTSD and assigned a disability rating of 30 percent, 
effective September 19, 2001, the date of receipt of the 
veteran's claim for disability benefits.  The veteran was 
assigned a temporary total disability rating based on 
hospitalization for the PTSD from October 2, 2001.  The 
prehospital rating of 30 percent was reestablished, effective 
December 1, 2001.  By Decision Review Officer decision dated 
in December 2003, the aforementioned rating action was 
amended to reflect a 50 percent disability rating for the 
PTSD from September 19, 2001, with the 50 percent rating 
reestablished, effective December 1, 2001, following 
termination of a temporary total rating based on 
hospitalization for the service-connected PTSD.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained or 
requested by the RO and the duty to notify has been 
satisfied.

2.  From September 19, 2001, to July 6, 2003, manifestations 
of the veteran's PTSD included mild anxiety, depressed mood, 
and some nightmares.  He was receiving treatment at a 
domiciliary PTSD program.

3.  During that timeframe, he did not exhibit symptoms such 
as suicidal ideation, neglect of personal appearance and 
hygiene, near continuous panic, or other symptoms indicative 
of more serious psychiatric impairment.

4.  From July 7, 2003, to March 8, 2005, the veteran had 
symptoms including startle response, difficulty sleeping, 
depression, social isolation, that were indicative of total 
social and occupational impairment.

5.  From March 9, 2005, the veteran's psychiatric disability 
picture has improved. Examination then revealed a global 
assessment of functioning (GAF) score of 70.  He did not 
exhibit any symptoms indicative of social or industrial 
impairment and he reported no involvement in outpatient 
evaluation for psychiatric purposes at that time.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 50 percent for the timeframe between September 19, 
2001, and July 6, 2003, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a disability rating of 
100 percent for PTSD from July 7, 2003, through March 8, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 
(2005).

3.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD from March 9, 2005, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).

The VCAA and its implementing regulations also include 
notification provisions.  Specifically, they require VA to 
notify a claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to a 
disability rating in excess of 50 percent for PTSD, of the 
evidence he needed to provide and the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  Such notice was provided to him and his 
representative in an October 2001 communication, in the April 
2003 rating decision granting service connection for PTSD, in 
a statement of the case dated in December 2003, and in 
supplemental statements of the case dated in September 2004 
and June 2005.

These documents provided them with notice of the law and 
governing regulations, including the VCAA, as well as the 
requirement to submit medical evidence establishing 
entitlement to a disability rating in excess of 50 percent 
for PTSD.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the ways in which this evidence 
failed to show entitlement to a higher evaluation.  This 
notice informed the veteran of the evidence needed to 
substantiate his claim.

The October 2001 letter told the veteran of the evidence 
needed to substantiate a claim for service connection for 
PTSD.  VA's General Counsel has held that additional notice 
is not required with regard to issues that are down stream 
from the initial grant of service connection.  VAOPGCPREC 8-
2003.  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104(c).  The Board notes that the statement of the case in 
December 2003 did provide notice of the evidence needed to 
substantiate a claim for a higher initial rating.

A review of the record shows the veteran has been accorded 
psychiatric examinations by VA.  Additionally, medical 
records have been associated with the claims folder and have 
been reviewed.  In view of the foregoing, the Board will 
proceed to adjudicate the claim based on the record before 
it.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and the residual 
conditions in civil occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to 
determination of the matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has held that it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); see also Powell v. West, 
13 Vet. App. 31, 35 (1999) (all relevant medical data of 
record that falls within the scope of the increased rating 
claim should be addressed).  However, where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Psychiatric disabilities, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 50 percent or higher are as 
follows:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships...50 percent.

The next higher rating of 70 percent is authorized when the 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals, which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships...70 percent.

The maximum schedular rating of 100 percent is provided when 
the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including the maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
Edition (DSM-IV), page 32.

A score of 31 to 40 is appropriate when there is "some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

Discussion

Based on a longitudinal review of the evidence of record 
since the date of receipt of the veteran's claim for service 
connection in September 2001, the Board finds that the 
evidence does not warrant a disability rating in excess of 
50 percent for the PTSD from the timeframe between 
September 19, 2001, the date of receipt of the initial claim 
for disability benefits and July 6, 2003.  However, at the 
time of a July 7, 2003, examination, a private psychiatrist 
gave the veteran a very low GAF score of 31 and opined that 
the impact of the veteran's PTSD kept him from working and 
caused him major problems in interaction with others and in 
performing activities of daily living.  Accordingly, in 
accordance with the policy of staged ratings referred to 
above, a 100 percent rating for the PTSD is in effect from 
that time.  However, when the veteran was accorded a 
psychiatric examination by VA on March 9, 2005, dramatic 
improvement in the psychiatric disability picture was noted 
and his GAF score was given as 70.  In fact, other than him 
being somewhat disheveled, there was no indication of any 
impairment attributable to his service-connected PTSD.  The 
examiner was not impressed by the veteran's symptom picture, 
whatsoever.  Accordingly, the reestablishment of a 50 percent 
disability rating for the veteran's PTSD from March 9, 2005, 
is in order.

The pertinent medical evidence of record justifying the 
aforementioned determination includes the report of the VA 
PTSD examination accorded the veteran in December 2002.  The 
claims file was available to the examiner for review.  The 
veteran denied any prior psychiatric hospitalizations.  He 
reported involvement in a PTSD program that he was attending 
on a weekly basis.  He reported problems with chronic 
irritability and difficulty keeping jobs.  He stated that he 
had difficulty getting along with his bosses.  He added that 
he was able to meet people fairly easily, but he claimed he 
did not have many close friends.  He was currently taking 
Zoloft and Amitriptyline at night.

On examination, he was described as cooperative and casually 
groomed.  He appeared rather guarded.  He denied any 
delusions or hallucinations or suicidal or homicidal 
ideation.  Activities of daily living were felt to be 
adequate.  He was properly oriented.  There was no 
significant deficit in immediate, short- or long-term memory.  
He denied any significant obsessive or ritualistic behavior.  
There were some reports involving anxiety and chronic 
depressed mood.  He had a prior history of impaired impulse 
control, but he denied that this was of any great 
significance since he had been able to stay sober.

Reference was made to psychological testing conducted in July 
2001.  Following the examination the veteran was given Axis I 
diagnoses of:  PTSD; and alcohol and marijuana abuse, 
reportedly in remission.  He was given a GAF score of 60 and 
it was stated the highest score in the past year was also 60.  
The examiner noted that the veteran reported symptoms of 
nightmares and flashbacks, but they were described as 
"currently fairly vague."  The examiner opined it was likely 
that the current level of depression had been influenced by 
the death of a child.  The prognosis for the veteran's 
improvement was felt to be fairly good, provided he could 
maintain sobriety and continue outpatient treatment in the 
PTSD program.

The report of the aforementioned examination does not reflect 
a symptom picture indicative of the next higher rating of 
70 percent.  There was no showing the veteran was severely 
impaired socially or industrially as a result of that 
examination.  The GAF score of 60 that was provided is not 
indicative of severe social and functional impairment.  While 
there was some notation of anxiety and depressed mood, the 
anxiety was described as only mild in degree.  Further, the 
veteran was described as properly oriented and as exhibiting 
no significant memory deficit.  The undersigned believes that 
it is therefore reasonable to find the assignment of a 
50 percent rating, but not more, most nearly comports with 
the veteran's disability picture from September 19, 2001, the 
date of receipt of the claim for service connection.

However, a significant worsening in the veteran's disability 
picture was reported by a private psychiatrist who examined 
the veteran on July 7, 2003.  It was noted the veteran was 
very difficult to interview and made almost no eye contact 
during the course of the examination.  The psychiatrist noted 
the veteran was very disorganized during the course of the 
interview.  Notation was made of startle reaction, difficulty 
sleeping, depression, and irritability.  A history of 
polydrug abuse was also noted.  The veteran had very few jobs 
which he had been able to keep.  He would usually get angry 
with the job or with the individual with whom he worked and 
then quit.  It was noted he had mostly been involved in 
construction and welding.  The veteran had been attending a 
PTSD treatment program at VA for 6 or 7 years.  The veteran 
had recently had a problem during one of the sessions, and 
was not sure whether he would return or not.  Current 
medications included 25 milligrams of Amitriptyline at 
bedtime and 100 milligrams of Sertraline daily.

Mental status examination findings included proper 
orientation, no formal thought disorder, no delusions, and no 
perceptual disorders.  There was some marked looseness of 
associations and thought content was very vague and "even 
odd."  The Axis I diagnosis was PTSD.  The veteran was given 
a GAF score of 31.

The examining psychiatrist stated the veteran had not 
essentially worked in more than 5 years.  She indicated that 
while he had recently started going to church, he was 
essentially isolated in what was substandard housing in a 
rural area.  Communication was noted to be the veteran's 
biggest problem.  He was "flat and seems to be in a permanent 
dissociative state."  The veteran talked in circles and at 
times used stereotypical speech.  He seemed "markedly unable" 
to explain what he meant.  She indicated she could not think 
of a single job the veteran could do at his current age of 57 
in which he would not have to interact with others.  She 
stated "this man simply cannot at present establish or 
maintain the human relationships necessary to interact either 
in the work world or in personal social relationships."  She 
believed it was the veteran's PTSD and the dissociation 
caused by the disorder that was preventing him from working.

Based on the report of this examination, the Board finds it 
more than reasonable to find the psychiatric impairment 
attributable to the service-connected PTSD most nearly 
comports with the assignment of a 100 percent schedular 
rating, effective July 7, 2003.  As noted above, the examiner 
in July 2003 opined that it was the veteran's PTSD and the 
dissociation caused by the disorder that prevented him from 
working.  She believed the PTSD was causing the veteran major 
difficulty in his interaction with others and was impairing 
his ability to even perform activities of daily living. It is 
therefore more than reasonable to assign a 100 % evaluation 
for the PTSD from that date of that examination, July 7, 
2003. 

However, dramatic improvement in the veteran's psychiatric 
status was shown at the time of VA psychiatric examination on 
March 9, 2005.  The improvement was such that in accordance 
with the Fenderson case noted above, a disability rating of 
50 percent, and not more, is assigned from that date.  At the 
time of that March 2005 examination, the claims file was 
reviewed by the examiner.  It was noted the veteran had not 
been involved on an outpatient basis for PTSD for about 1 
year.  The veteran stated he had stopped going because he was 
not happy with the group.  He denied attending any chemical 
dependency treatment program.  It was noted he had been 
previously been taking Zoloft and Elavil for psychiatric 
purposes.

The veteran was currently unemployed.  He stated he had not 
worked for the past 3 years.  Reference was made to a PTSD 
group note on March 19, 2003, in which the veteran indicated 
he had been working for a relative to pay off a debt.  At the 
time of an April 2, 2003, visit, the veteran stated he had 
been doing a lot of hard physical work.  At the time of an 
April 16, 2003, visit he complained that he was being 
exploited by a man who had hired him.  At the time of an 
August 8, 2003, visit, the veteran indicated that he worked 
odd jobs.

The veteran had been married twice.  His first marriage 
lasted 17 years.  The second marriage lasted for about 9 
years.  He had 3 children who were living.  He reported being 
on good terms with them.  He stated that he had a few 
acquaintances, but rarely saw anybody.  He indicated that he 
had problems getting along with his neighbors.  He did get 
along with his brother and sisters.

On examination he was described as disheveled.  Thought 
process was logical and sequential.  He exhibited poor eye 
contact.  He denied suicidal or homicidal ideation.  He also 
denied delusions or hallucinations.  Activities of daily 
living were described as adequate over all.  He was properly 
oriented.  Memory was intact.  He reported often being 
depressed and anxious, but stated he would only get anxious 
when he went out in crowded areas.  He denied any significant 
impaired impulse control problems.  While he indicated 
difficulty sleeping at night, he reported napping at various 
times through the course of the day.

The examiner believed there was over exaggeration of the 
veteran's symptoms.  The veteran reported feeling anxious, 
especially in crowds, but a review of the folder reflected 
that he also drank about 2 pots of coffee a day.

The Axis I diagnosis was PTSD.  Also diagnosed was 
polysubstance abuse, reportedly in remission.  He was given a 
GAF score of 70.  It was noted the highest GAF score during 
the past year was also 70.  It was noted the veteran met the 
diagnostic criteria for PTSD, but it was "felt as likely as 
not that his degree of incapacitation from post-traumatic 
stress disorder is over exaggerated."  The examiner stated 
there had been improvement in the veteran's symptoms since a 
previous evaluation in December 2002.  The veteran maintained 
there had been no improvement in his overall psychiatric 
status, but the examiner noted the veteran was not following 
up with any sort of outpatient PTSD treatment.  The veteran 
believed that he was not working because of his PTSD, but the 
examiner stated that it was his opinion that the veteran was 
not entirely incapacitated by his PTSD symptomatology.  The 
psychiatrist believed that with adequate PTSD treatment, 
including medication and the assistance of job training, the 
veteran could manage to be gainfully employed.  In view of 
the foregoing, the undersigned believes that the assignment 
of a 50 percent rating is warranted from March 9, 2005.  The 
impairment attributable to the veteran's PTSD most nearly 
comports with the assignment of a 50 percent rating since 
that date.  The VA physician who examined the veteran in 
March 2005 opined that there was some exaggeration of the 
veteran's symptoms.  He noted the veteran was properly 
oriented and had adequate activities of daily living.  
Further, it was noted the veteran seemed to be coping despite 
not attending any PTSD treatment program.

Accordingly, the reestablishment of a 50 percent rating for 
the veteran's PTSD from March 9, 2005, is in order.


ORDER

A disability rating in excess of 50 percent for PTSD from 
September 19, 2001, to July 6, 2003, is denied.

A disability rating of 100 percent for PTSD from July 7, 
2003, to March 8, 2005, is granted.

A disability rating in excess of 50 percent for PTSD from 
March 9, 2005, is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


